Citation Nr: 0604142	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder.  

2.	Entitlement to service connection for a penile 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION


The veteran served on active duty from August 1979 to August 
1982.

This matter arises from January 2000 and May 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for a back disability and for a penile disability. The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  In 
May 2002 the veteran appeared and gave testimony at an RO 
hearing before the undersigned at the RO.  A transcript of 
this hearing is of record.  

In an August 2002 decision, the Board denied service 
connection for a penile disability and found that new and 
material evidence had been submitted to reopen a previously 
denied claim for service connection for a back disability.  
The veteran subsequently appealed the Board's denial of 
service connection for a penile disability to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, the Court vacated the Board's August 2002 
decision regarding the issue of service connection for penile 
pain.  In Remands, both dated in October 2003, the Board 
referred the issues of service connection for a back disorder 
and for a penile disorder to the RO for further development 
and adjudication.  These issues are now before the Board for 
further appellate consideration at this time.  

The issue of service connection for a penile disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

No back disability was demonstrated during service or within 
one year of discharge and the veteran's current back 
disabilities are unrelated to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service nor may degenerative arthritis of the lumbar spine be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137(West 2002): 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in September 2005, the VA informed the 
appellant of evidence needed to substantiate his current 
claim for service connection for a back disability. This 
letter together with information in the statement of the case 
and supplemental statements of the case told him what the 
evidence needed to show to prevail on the merits of the 
issue. The letter informed him of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain. The September 2005 letter specifically 
told him to send copies of any relevant evidence in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed. However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.

The Board also notes that the record appears to be complete 
in regard to the issue of service connection for a back 
disability.  The veteran has been afforded a recent VA 
examination that provided a medical opinion on the medical 
question central to the resolution of the issue of 
entitlement to service connection for a back disorder.  
Therefore, the Board will now adjudicate this issue based on 
the evidence currently of record.  

The service medical records were completely negative for any 
indication of complaints of or treatment for any back 
disorder or problem. The veteran was scheduled to undergo a 
VA rating examination after service discharge but he failed 
to report at the appointed time.

The record includes a signed affidavit received from the 
veteran's mother, personal statements offered by the veteran 
in support of his claim, and a transcript of personal hearing 
testimony given by the veteran before the undersigned Board 
member at the RO. By his personal statements, the veteran 
indicated that he was playing basketball very shortly before 
his discharge from service, when he felt a snap and 
subsequent pain in his low back that persisted after his 
discharge. By her lay affidavit received in November 1999, 
the veteran's mother stated that immediately upon returning 
home after his discharge from service, the veteran complained 
of severe, chronic low back pain, and sought a medical 
examination from the local VA medical center. According to 
the veteran's mother, he was called away to Dallas, Texas, 
unexpectedly, and was unable to keep his scheduled 
appointment.

VA clinical treatment records disclose that in August 1986, 
the veteran was seen for a complaint of low back pain. 
According to the treatment note, he had sustained an injury 
on the job, and had been placed on light duty. He was 
diagnosed at that time with mild degenerative joint disease 
of the lumbar spine. The diagnosis of degenerative joint 
disease in the lumbar spine was generally supported in the 
subsequent clinical treatment records, although there was no 
opinion as to the etiology of such disorder offered. 

An MRI conducted by a private physician in April 1992 
disclosed mild degeneration and bulging of the L5-S1 and L4-5 
disks without herniation or stenosis. Further, a statement 
dated in April 1999 was received from the veteran's private 
treating physician, in which he indicated that the veteran 
suffered from a herniated nucleus pulposus at L5-S1 as well 
as degenerative disc disease at L4-L5, and L5-S1. Again, no 
opinion with respect to etiology was offered at that time.

At his personal hearing of May 2002, the veteran testified 
that after having injured his back in service, he did not 
seek treatment at that time as he then thought he had only 
strained or pulled a muscle. The veteran explained that he 
had not sought treatment until he had arrived in Dallas, 
Texas, at the local VA Medical Center (VAMC) following his 
discharge from service. The veteran went on to testify that 
he had subsequently been diagnosed with degenerative joint or 
degenerative disc disease in the lumbar spine, and that he 
had sustained a subsequent, post-service injury to his back 
in approximately 1989, which precluded him from working for a 
period of time.

After a VA orthopedic examination and review of the claims 
folder conducted in October 2005, the diagnoses were face 
hypertrophy at L5-S1 and degenerative disc disease at L4-S1.  
The examiner stated that he could not relate the veteran's 
current condition to military service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 
Service connection for degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101,1112, 1113, 1137(West 
2002): 38 C.F.R. §§ 3.307, 3.309 (2003). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's service medical record disclosed no findings or 
complaints indicative of a low back disorder.  The first 
clinical evidence of any such disability dates from August 
1986, about four years after service and the contemporary 
record indicates that the 1986 symptomatology was the result 
of a recent on the job injury.  Moreover, the record contains 
no competent clinical evidence of any connection between the 
veteran's current back disability and service.  Since that is 
the case, service connection for the veteran's current low 
back disability must be denied.  

ORDER

Entitlement to service connection for a low back disability 
is denied.  


REMAND

The current record includes an August 2005 treatment note 
from a VA urologist, which indicates that the veteran was to 
be seen for a dermatology consultation regarding his claim 
for service connection for a penile disability. Currently, no 
record of this dermatology consultation is in the claims 
folder.  The Board notes that this is significant because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA is 
required to obtain these records. See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).

In view of the foregoing, this case is REMANDED for the 
following action:

1. The RO should obtain copies of any 
dermatology consultation conducted at the 
VA Medical Center in Dallas, Texas, 
subsequent to August 8, 2005 and 
associate same with the claims folder.  

2.  Then, the RO should review the 
veteran's claim for service connection 
for a penile disability.  If this benefit 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


